*214The estate being ready for distribution, the following clause of the will is for construction:
“Thirdly. I leave all I may die possessed of, in personal or real property, * * to my beloved wife, Emelie Glass, to have and to hold the same, or any parcel thereof, with privilege to dispose of the same, or any portion thereof, for her use and interest, or those of our beloved children.”
By the Court:
The testator evidently intended by these words to give the estate to his wife, and to authorize her to dispose of it and its proceeds as she should deem proper, and not to create a trust for the benefit of the children. That intention is in harmony with the words. The words are precatory only. The estate should be distributed to the widow.